DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6, 18 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a silicon-containing film” twice – once in the preamble and once in the body. There is a lack of antecedent basis for the second recitation, as the second recitation does not necessarily reference to the first recitation.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 8, the recited general formula encompasses the silyl pseudohalide species excluded in parent claim 7, thus failing include all the limitations of the claim upon which it depends. Regarding claim 18, the claim recites “n is not 4”. However, ancestor claim 1, upon which claim 18 depends theron, recites that “n is a range of 1 – 3”. Claim 18 therefore does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 15 and 18 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. US 2018/0330980 A1 (hereafter “Liang”) in view of Weidman et al. US 2013/0071580 A1 (hereafter “Weidman”).
Regarding claim 1 – 15 and 18 – 22; Liang is directed to methods for forming and filling trenches and a substrate with default will dielectric material (Abstract; Fig. 1).  Liang discloses a method comprising: transferring a substrate into a deposition chamber ([0017], [0020]); forming a flowable layer onto the substrate by exposing the substrate to a silicon precursor alongside an oxygen-based and/or nitrogen-based precursor to form flowable layers comprising e.g. SiO, SiCON and SiN ([0021] – [0025]; claims 1, 2, 3, 4); the oxygen-based precursor can be e.g. oxygen or ozone and the nitrogen-based precursors can be e.g. ammonia [amine under broadest reasonable interpretation] and plasmas of ammonia [meeting claims 2 –6, 14, 15, 19, 20] ([0024] – [0025]). Liang discloses that the silicon-containing precursors may be e.g. halogenated siloxane compounds, halogenated silanes such as tetrachlorosilane, and organosilanes [silanes containing carbon] ([0023]).

Weidman is directed to processes for the low temperature deposition of silicon containing films using Si-containing precursors and plasma processing (Abstract). Weidman discloses that the SiH-containing precursors may be a carbosilane precursor [organosilane] with halogenated or cyanated [pseudohalide] silanes with at least one methyl substituent ([0044]). The carbosilane precursor has a general formula (R1, R2, R3, R4)-Si, wherein R1 is selected from one or more of a halogen or pseudohaloge, R2 is a methyl group, and R3 and R4 are each independently a halogen or pseudohalogen, methyl or hydrogen and the pseudohalogen is a cyano group is selected from one or more of a halogen or pseudohaloge, R2 is a methyl group, and R3 and R4 are each
independently a halogen or pseudohalogen, methyl or hydrogen and the pseudohalogen is a cyano group. Weidman also discloses that pseudohalogens have potential advantages over the use of halogenated silicon precursors such as, when ammonia is used as a co-reactant, forming a removable byproduct that can be sublimed at a lower temperatures when ammonia is used as a co-reactant; and the avoidance of forming strong halogen acid byproducts like HCl ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liang by substituting the precursor of Liang with a precursor of Weidman comprising a cyanate group or other pseudohalides because Weidman teaches that silicon precursors with pseudohalides offer advantages over silicon precursors with halides such as easier to remove byproducts and the reduction of forming strong acids.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717